54 N.J. 93 (1969)
253 A.2d 545
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
MATTHEW LANISH, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued May 9, 1969.
Decided June 2, 1969.
Mr. Remo M. Croce, Deputy Attorney General, argued the cause for appellant (Mr. Arthur J. Sills, Attorney General, attorney).
Mr. Victor Friedman argued the cause for respondent (Mr. Louis A. Smith on the brief).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Sullivan in the Appellate Division, 103 N.J. Super. 441.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN.  7.
For reversal  None.